DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.
 
Allowable Subject Matter

Claims 1-15 and 21-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.  Applicant has amended the claims, and filed the Declaration of John M. Guynn under 37 CFR 1.132 (“the Guynn Declaration”).  The Guynn Declaration establishes unexpected results and criticality of Applicant’s claimed ranges over the closest art of record- Example 3 of Aung-Din.  The following portions of Applicant’s response from 5/2/2022.  The following portions of Applicant’s response present a relevant summary of the gist of the Guynn Declaration:

    PNG
    media_image1.png
    546
    649
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    208
    643
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    208
    645
    media_image3.png
    Greyscale

(Response at 21-22, the Guynn Declaration ¶¶16-27).
For the foregoing reasons, Applicant’s response overcomes the prima facie case of obviousness.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627